DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-6,11,24-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien US 8042843 (hereinafter referred to as Tien). 

Regarding claim 1, Tien discloses an exit device configured for mounting to a door, the exit device comprising: 
a mounting assembly (see annotated figure +21) configured for mounting to an external surface (see annotated figure) of the door (63); 
a drive assembly (41,121), comprising: 
a pushbar (121) having an extended position (not pushed) and a retracted position (pushed);
wherein the drive assembly has an extended state (latched – fig7) in which the pushbar is in the extended position, and wherein the drive assembly has a retracted state (unlatched – fig6) in which the pushbar is in the retracted position; and 
wherein the drive assembly in the extended state is configured to resist movement of the pushbar the extended position (fig7) to the retracted position (fig6) with a net resistive force (created by the difference in spring force – comparing fig 7 to 6 –spring adjacent 61– not labeled – is projected and then compressed, respectively); 
a first spring (68 – fig6,7) engaged between (see annotated figure) the mounting assembly and the drive assembly and urging the drive assembly toward the extended state with an extensive biasing force (fig7), the extensive biasing force contributing to the net resistive force; and 
a force adjustment mechanism (45,52,440,441,44,442,611,43) operable to adjust the net resistive force; 
wherein with the exit device mounted to the door, the first spring is external (NOTE: External is defined by Merriam-Webster as “situated outside, apart, or beyond,” and based on this definition, the 

Regarding claim 2, Tien discloses the exit device of claim 1, wherein the force adjustment mechanism is operable to adjust the extensive biasing force (adjusts movement of 44 and 50 and therefore force of 68 via deformation of 68). (col. 4 line 47-col.5 line 31)

Regarding claim 3, as best understood, Tien discloses the exit device of claim 2, wherein the force adjustment mechanism comprises means for adjusting the extensive biasing force of the first spring (deformation – projection/compression of spring 68).

Regarding claim 5, as best understood, Tien discloses the exit device of claim 1, wherein the force adjustment mechanism comprises: a counterbalance spring (45) exerting a retractive force (force of spring) detracting from the net resistive force; and 
means (compression/projection of spring) for adjusting the retractive force exerted by the counterbalance spring. (col.5 lines 47-62)

Regarding claim 6, Tien discloses the exit device of claim 1, further comprising: 
a base plate (31) extending in a longitudinal direction (fig2); 
a mounting bracket (122) mounted on the base plate and extending in a lateral direction (fig2); and 
a collar (611) coupled to a drive bar (41) of the drive assembly, wherein the first spring exerts the extensive biasing force on the drive bar through the collar; and 


Regarding claim 11, Tien discloses the exit device of claim 6, wherein the force adjustment mechanism includes the collar and a sleeve (441) engaged with the first spring; 
wherein the sleeve has a first sleeve position (fig6) in which the sleeve compresses the first spring by a first compression displacement (displacement from rest to fig6 position), and the extensive biasing force has a first value (based on displacement); and 
wherein the sleeve has a second sleeve position (between fig 6 and fig7 position) in which the sleeve compresses the first spring by a second compression displacement (a different displacement than that shown in fig6), and the extensive biasing force has a second value (based on this different displacement).

Regarding claim 24, Tien discloses the exit device, comprising: 
a mounting assembly (see annotated figure 62+21+122) configured for mounting to an external surface (see annotated figure) of a door (63) to thereby provide a mounting space external (NOTE: External is defined by Merriam-Webster as “situated outside, apart, or beyond,” and based on this definition, the spring is external to the opposing hinged edge of the door – it is apart and beyond that part of the door. Applicant has not stated that it must be external to a specific surface or the entirety of the door.) to the door;
a drive assembly (121,68,124,41) mounted to the mounting assembly (mounted to 21 +62 of mounting assembly) for movement between having a retracted state (unlatched) and an extended state (latched), the drive assembly comprising:

a first spring (68) positioned in the mounting space (annotated figure) and urging the drive assembly toward the extended state with an extensive force, the extensive force contributing to the net resistive force; 
a force adjustment mechanism (45,52,440,441,44,442,611,43) operable to adjust the net resistive force, the force adjustment mechanism having a first configuration (fig6) in which the net resistive force comprises a first value (during fig6), and a second configuration (fig7) in which the net resistive force comprises a second value (during fig7) less than the first value.

Regarding claim 25, Tien discloses the exit device of claim 24, wherein the force adjustment mechanism further has a third configuration (state between fig6 & 7) in which the net resistive force comprises a third value (between the force values for fig 6 &7) between the first and second values.

Regarding claim 26, Tien discloses the exit device of claim 24, wherein the force adjustment mechanism comprises a counterbalance spring (45) urging the drive assembly toward the retracted state with a retractive force (force of spring) detracting from the net resistive force, and the force adjustment mechanism is operable to adjust the net resistive force from the first value to the second value by increasing the retractive force provided by the counterbalance spring. (col.5 lines 47-62)



Regarding claim 28, Tien is fully capable of disclosing the exit device of claim 24, wherein the second value of the net resistive force is about five pounds (5 lbf) (Due to formula for force, which is dependent on spring constant – a feature of the spring used and displacement of the spring). (fig6-7)

Regarding claim 29, Tien discloses the exit device of claim 24, wherein the mounting assembly further comprises a mounting bracket (122), and wherein the drive assembly further comprises: 
a drive bar (41) operably connected with a latchbolt (61); and 
a bell crank (124) pivotably mounted on the mounting bracket and drivingly coupling the pushbar to the drive bar; 
wherein the force adjustment mechanism comprises:
 a housing (20) mounted on the mounting bracket; 
an adjustment bolt (43) rotatably supported by the housing;
 a sleeve (441,44,440) supported by the adjustment bolt, the sleeve including an enlarged portion (441); 
a link (41) operably coupled with the drive assembly; and 
a counterbalance spring (45) supported by the sleeve and compressed between the link and the enlarged portion of the sleeve, the counterbalance spring exerting a retractive biasing force (force of spring) on the drive assembly through the link, the retractive biasing force detracting from the net resistive force; 

wherein the force adjustment mechanism is configured to transition between the first and second configurations in response to rotation of the adjustment bolt.

Regarding claim 30, Tien discloses the exit device of claim 29, wherein the enlarged portion of the sleeve includes a flat portion (flat surface of 441) engaged with the housing and preventing rotation of the sleeve.

Regarding claim 31, Tien discloses the exit device of claim 24, a latchbolt (61) operably connected with the drive assembly, the latchbolt having a first position (fig6) in response to the retracted state of the drive assembly and a second position (Fig7) in response to the extended state of the drive assembly; and 

Regarding clam 32, Tien discloses the exit device of claim 1, wherein the mounting assembly comprises a channel member (annotated figure); and wherein the first spring is positioned within the channel member. (annotated figure)

Allowable Subject Matter

Claims 17-18 are allowed.  Regarding claim 17, the counterbalance spring of Tien is not fixed at one end – in fact both ends move at varying points during movement of the design assembly, relative to the mounting assembly.  Other references of record do not teach the force adjustment mechanism as 

Annotated Figure



    PNG
    media_image1.png
    641
    669
    media_image1.png
    Greyscale




Response to Arguments
Applicant's arguments filed with the AFCP submission on 12/29/2021 have been fully considered again but they do not place the application in condition for allowance. Applicants arguments are regarding the amended limitations of the claims. Therefore, other than claims 17-18, upon further outer surface of the door; wherein the outer surface of the door faces outside a room” etc.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to exit devices.
Related but not relied upon art: Geringer et al. US 20150137528, Mortstatt et al. US 20140109479, Blanchard et al. US 20180119456. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675